DETAILED ACTION
This Office action is in response to the application filed on 05/03/2021. 
Claims 21-40 are pending.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Jamjoom et al. (US 2016/0246592)(“Jamjoom”) and Steinhans et al. (US 9,930,103)(“Steinhans”), which are representative of the prior art at the earliest effective filing date of Applicant’s claimed invention, describe similar concepts to the claimed “endpoint adapter”. Jamjoom describe the idea of “application programming interface extensions” (see abstract), and Steinhans describes the use of “cloud adapters” that allow users to provision resources in a multi-cloud environment using a common interface (see abstract and Fig. 1). 
However, the prior art does not teach or render obvious, before the effective filing date of Applicant’s claimed invention, in the specific combinations and manner recited within the claims, the features of:
“retrieve an interface form corresponding to a selected endpoint type;
generate an interface for an endpoint of a device using the interface form and data from the device;
process the interface using an endpoint adapter to register the interface; and
provide the interface for use by the device to interact with the endpoint adapter.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

31. (Currently amended) At least one non-transitory computer-readable storage medium comprising instructions that, when executed, cause a machine to at least:
	retrieve an interface form corresponding to a selected endpoint type;
	generate an interface for an endpoint of a device using the interface form and data from the device;
	process the interface using an endpoint adapter to register the interface; and
	provide the interface for use by the device to interact with the endpoint adapter.

32. (Currently amended) The at least one non-transitory computer-readable storage medium of claim 31, wherein the instructions, when executed, cause the machine to generate the interface using a host.

33. (Currently amended) The at least one non-transitory computer-readable storage medium of claim 32, wherein the host is to execute in a first virtual machine and the endpoint is to execute at least one of externally or in a second virtual machine, and wherein the instructions, when executed, cause the machine to enable, using the endpoint adapter, control of the endpoint via the interface by the host.

34. (Currently amended) The at least one non-transitory computer-readable storage medium of claim 31, wherein the instructions, when executed, cause the machine to map the endpoint to a service with the endpoint adapter.

35. (Currently amended) The at least one non-transitory computer-readable storage medium of claim 31, wherein the instructions, when executed, cause the machine to register the interface with the endpoint adapter in a photon model endpoint adapter registry.

36. (Currently amended) The at least one non-transitory computer-readable storage medium of claim 31, wherein the instructions, when executed, cause the machine to deactivate the endpoint adapter when a virtual machine or container running the endpoint adapter is compromised.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher George (Reg. No. 51,728) on August 10, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441